Case: 21-20383     Document: 00516317201          Page: 1    Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 12, 2022
                                   No. 21-20383                          Lyle W. Cayce
                                                                              Clerk

   Tutus, L.L.C,

                                                            Plaintiff—Appellant,

                                       versus

   JLG Industries, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-4231


   Before Richman, Chief Judge, and Costa and Ho, Circuit Judges.
   Per Curiam:*
          Tutus, LLC sued JLG Industries, Inc. in Texas for business
   disparagement and tortious interference. The district court granted JLG’s
   motion to dismiss for lack of personal jurisdiction. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20383      Document: 00516317201          Page: 2    Date Filed: 05/12/2022




                                    No. 21-20383


                                          I.
          Tutus is a Texas company that manufactures safety equipment for
   walking platforms. In 2014, Forrest Hester, the sole owner of Tutus,
   invented an aerial safety netting system called the “Dropped Object
   Prevention System” (“DOPS”). DOPS is designed for use on mobile
   elevated work platforms (“MEWPs”), of which JLG—a Pennsylvania
   company—is a manufacturer.
          Under regulations promulgated by the American National Standards
   Institute, JLG must provide written approval before DOPS can be used with
   its MEWPs. Without that approval, Tutus is effectively barred from selling
   DOPS to customers who use JLG’s platforms.
          Tutus alleges that JLG refused to grant the necessary approval,
   despite repeated assurances that it would do so.           As a result, many
   prospective customers backed out of negotiations with Tutus for large-
   quantity purchases of DOPS. Tutus also claims that JLG spread false rumors
   about the safety of DOPS across the MEWP industry. And even though
   DOPS is not patented, Tutus accuses JLG of marketing and selling a copycat
   product.
          Tutus sued JLG in Texas state court for business disparagement and
   tortious interference with existing or prospective business relations. JLG
   removed the case to federal court on diversity grounds, then moved to
   dismiss for lack of personal jurisdiction, improper venue, and failure to state
   a claim. The district court adopted the magistrate judge’s recommendation
   that the suit be dismissed for lack of personal jurisdiction and, alternatively,
   for failure to state a claim as to tortious interference. Tutus now appeals.




                                          2
Case: 21-20383      Document: 00516317201           Page: 3    Date Filed: 05/12/2022




                                     No. 21-20383


                                          II.
                                          A.
            We review questions of personal jurisdiction de novo.            Panda
   Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 867 (5th Cir.
   2001).     Courts may exercise personal jurisdiction over a nonresident
   defendant only if “(1) that defendant has purposefully availed himself of the
   benefits and protections of the forum state by establishing minimum contacts
   with the forum state, and (2) the exercise of jurisdiction . . . does not offend
   traditional notions of fair play and substantial justice.” Id. (quotations
   omitted).
            A nonresident defendant’s forum contacts may establish either
   general or specific jurisdiction. Id. Tutus relies only on specific jurisdiction,
   which exists when the nonresident defendant “purposefully direct[s] his
   activities at residents of the forum, and the litigation results from alleged
   injuries that arise out of or relate to those activities.” Burger King Corp. v.
   Rudzewicz, 471 U.S. 462, 472 (1985) (cleaned up). Jurisdiction requires more
   than “random, fortuitous, or attenuated contacts [the defendant] makes by
   interacting with other persons affiliated with the State.” Walden v. Fiore, 571
   U.S. 277, 286 (2014) (quotations omitted).           It instead must rest on
   “intentional conduct by the defendant that creates the necessary contacts
   with the forum.” Id.
            The party invoking the court’s jurisdiction bears the burden of
   proving it. Danziger & De Llano, L.L.P. v. Morgan Verkamp, L.L.C., 24 F.4th
   491, 495 (5th Cir. 2022). “Where, as here, the court rules on a motion to
   dismiss for lack of personal jurisdiction without holding an evidentiary
   hearing, that burden requires only that the nonmovant make a prima facie
   showing [of jurisdiction].” Id. (quotations omitted). In such cases, we accept
   the nonmovant’s factual allegations as true, but that “does not automatically




                                          3
Case: 21-20383         Document: 00516317201               Page: 4      Date Filed: 05/12/2022




                                          No. 21-20383


   mean that a prima facie case for specific jurisdiction has been presented.”
   Panda Brandywine, 253 F.3d at 868. We have instead recognized that “the
   mere allegation that an out-of-state defendant has tortiously interfered with
   contractual rights or has committed other business torts that have allegedly
   injured a forum resident does not necessarily establish that the defendant
   possesses the constitutionally required minimum contacts.” Id. (quoting Far
   West Capital, Inc. v. Towne, 46 F.3d 1071, 1079 (10th Cir. 1995)).
   “Establishing a prima facie case still requires the plaintiff to show the
   nonresident defendant’s purposeful availment of the benefits and protections
   of . . . the forum state.” Id.
                                                B.
           Tutus alleges myriad Texas-based contacts that ostensibly expose
   JLG to personal jurisdiction in the state. Because Tutus relies on specific
   jurisdiction, however, we conduct a claim-specific inquiry and consider only
   those forum contacts that relate to business disparagement and tortious
   interference. See McFadin v. Gerber, 587 F.3d 753, 759 (5th Cir. 2009). Given
   those claims, we agree with the district court that only two of JLG’s alleged
   forum contacts are relevant to this suit. 1
           First, Tutus alleges that JLG made defamatory statements about
   DOPS to a representative of United Rentals, one of Tutus’s prospective
   customers. But Tutus does not support this allegation with facts establishing
   purposeful availment of Texas. In its complaint, Tutus does not explain how
   the defamatory statements were shared—it asserts only that the statements
   were “conveyed to a United Rentals representative centered around the


           1
               In Ford Motor Co. v. Montana Eighth Judicial District Court, 141 S. Ct. 1017, 1026
   (2021), the Supreme Court rejected the view “that only a strict causal relationship between
   the defendant’s in-state activity and the litigation will do.” Despite what Tutus argues in
   its brief, the district court here did not apply a strict causation standard. Nor do we.




                                                 4
Case: 21-20383        Document: 00516317201             Page: 5      Date Filed: 05/12/2022




                                         No. 21-20383


   ExxonMobil Baytown Chemical Expansion Project in Baytown, Texas.”
   Hester’s affidavit is similarly vague and conclusory when it alleges that the
   statements were “conveyed by JLG representatives to a United Rentals
   representative at the ExxonMobil Baytown Chemical Expansion Project in
   Baytown, Texas.”
            It is unclear to us whether the allegedly defamatory statements were
   made in Texas or whether, as the complaint suggests, the statements were
   simply made to a United Rentals representative based in the state. This
   distinction is important because it is the defendant’s forum contacts that
   matter for purposes of personal jurisdiction—not the forum contacts of
   persons with whom the defendant interacts. Walden, 571 U.S. at 286.
   What’s more, Tutus provides no details on who initiated the communication
   between JLG and United Rentals—a relevant consideration under our case
   law. Compare Brown v. Flowers Indus., Inc., 688 F.2d 328, 334 (5th Cir. 1982)
   (personal jurisdiction over nonresident defendant who initiated phone call to
   forum state), with Wilson v. Belin, 20 F.3d 644, 649 (5th Cir. 1994) (no
   personal jurisdiction over nonresident defendants who “merely answered
   one uninitiated and unsolicited phone call”). 2
            The same problems afflict the second relevant contact alleged by
   Tutus:       JLG’s disparagement of “Tutus and the D.O.P.S. product by
   spreading false rumors among the MEWP’s industry, including, upon
   information and belief, rumors related to the D.O.P.S. product to
   Exxon/Mobile at the Gulf Coast Growth Ventures construction near Corpus




            2
            In the proceedings below, Tutus did not request jurisdictional discovery or leave
   to amend its complaint. Nor does Tutus request such relief on appeal. We therefore do
   not consider whether such relief would have been appropriate here.




                                               5
Case: 21-20383        Document: 00516317201             Page: 6      Date Filed: 05/12/2022




                                         No. 21-20383


   Christi, Texas.” Again, Tutus offers no specific facts establishing that JLG
   targeted Texas with its allegedly defamatory statements. 3
           Because Tutus has failed to prove that JLG purposefully availed itself
   of Texas through suit-related conduct, the district court correctly dismissed
   this case for lack of personal jurisdiction. We accordingly do not address the
   district court’s alternative holding that Tutus failed to state a claim for
   tortious interference.
           Affirmed.




           3
              Aside from the defamatory statements, Tutus believes that there is jurisdiction
   for its tortious interference claim because JLG allegedly markets and sells a copycat DOPS
   product in Texas. But this allegation is unrelated to the tortious interference cause of
   action, which requires either interference with an existing contract or conduct that is
   independently unlawful and obstructs a prospective business relationship. Cmty. Health
   Sys. Prof’l Servs. Corp. v. Hansen, 525 S.W.3d 671, 689 (Tex. 2017); Coinmach Corp. v.
   Aspenwood Apartment Corp., 417 S.W.3d 909, 923 (Tex. 2013).




                                               6